              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                      1:07-cr-00015-MR-WCM-9

UNITED STATES OF AMERICA,                              )
                                                       )
v.                                                     )
                                                       )
WILLIAM ALONZO SMITH,                                  )
                                                       )
and                                                    )
                                                       )
PAYROLL PLUS CORPORATION,                              )
                 Garnishee.                            )


        DISMISSAL OF ORDER OF CONTINUING GARNISHMENT

      For the reasons stated therein and for good cause shown, the

Government’s Motion for Dismissal of Order of Continuing Garnishment (Doc.

346) is GRANTED, and the Order of Continuing Garnishment (Doc. 345)

against Defendant William Alonzo Smith is DISMISSED.



                                 Signed: August 20, 2021




      Case 1:07-cr-00015-MR-WCM Document 348 Filed 08/23/21 Page 1 of 1
